United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT

                             ___________

                             No. 94-3622
                             ___________

C. Thomas Ryther,               *
                                *
     Plaintiff - Appellee,      *
                                * Appeal from the United States
     v.                         * District Court for the
                                * District of Minnesota.
KARE 11, an NBC Affiliate;      *
Gannett Co., Inc.,              *
                                *
     Defendants - Appellants.   *
                           ___________

                    Submitted: October 22, 1996

                        Filed: March 6, 1997
                             ___________

Before RICHARD S. ARNOLD, Chief Judge, LAY, MCMILLIAN, FAGG,
     BOWMAN, WOLLMAN, MAGILL, BEAM, LOKEN, HANSEN, MORRIS SHEPPARD
     ARNOLD, and MURPHY, Circuit Judges, en banc.
                            ___________


LAY, Circuit Judge.*


     *
      RICHARD S. ARNOLD, Chief Judge, McMILLIAN, WOLLMAN, MORRIS
SHEPPARD ARNOLD, and MURPHY, Circuit Judges, join this opinion
for the Court in its entirety. FAGG, BEAM and HANSEN, Circuit
Judges, join Parts I, II, and III of the Court’s opinion.
HANSEN, Circuit Judge, concurs in the result reached in Part IV
of the Court’s opinion.

     FAGG, BEAM and HANSEN, Circuit Judges, have filed a separate
opinion, concurring in part and dissenting in part.

     LOKEN, Circuit Judge, has filed a dissenting opinion.
BOWMAN and MAGILL, Circuit Judges, join this opinion in its
entirety. FAGG, WOLLMAN, BEAM, HANSEN, and MURPHY, Circuit
Judges, join in Part I.A. of this dissenting opinion. FAGG,
     This age discrimination case comes before this court on a
rehearing en banc.      Our earlier panel opinion, affirming the
district court's denial of a new trial and the denial of a post-
verdict motion for judgment as a matter of law, appeared in 84 F.3d
1074 (8th Cir. 1996).    At oral argument before the court en banc,
KARE 11, which appeals from the judgment of the district court,
challenged only the sufficiency of the evidence and argued that the
plaintiff failed as a matter of law to make a submissible case to
the jury.    Because we deem this issue to be the significant claim
on appeal, and in order to clarify the standard to be followed in
this circuit in age discrimination cases, primarily we address that
issue.


     KARE 11, a Twin Cities television station, refused to renew C.
Thomas Ryther's contract as lead sportscaster for a fifth three-
year term.   In 1991, when Ryther was terminated, he was fifty-three
years old.   Ryther sued KARE 11 and its parent, Gannett Co., Inc.
(collectively   "KARE   11"),   alleging   a   violation   of   the   Age
Discrimination in Employment Act ("ADEA"), 29 U.S.C. §§ 621-634.
Following a jury verdict in Ryther's favor, the district court, the
Honorable David S. Doty presiding, denied a motion for a new trial
and, alternatively, a motion for judgment as a matter of law.         The
court entered judgment awarding Ryther $1,254,535 in back pay,
front pay, liquidated damages, and attorneys' fees.        See Ryther v.
KARE 11, 864 F. Supp. 1510 (D. Minn. 1994).     KARE 11 appeals.      This
court, acting en banc, now affirms the judgment of the district
court.



BEAM, HANSEN, and MURPHY, Circuit Judges, join in Part II.A. of
this dissenting opinion. FAGG, BEAM, and HANSEN, Circuit Judges,
join in Part II.B. of this dissenting opinion. And FAGG and
BEAM, Circuit Judges, join in Part II.C. of the dissenting
opinion.

                                  -2-
-3-
                                  I


     Ryther served as a sports anchor for Channel 11 from December
1979 until July 1991, pursuant to a series of four three-year
contracts.   Gannett/KARE 11 purchased the station in 1983, and in
1988 Janet Mason became KARE 11's vice president of news.   At that
time, the sports department's members included Jeffrey Passolt and
Randy Shaver, both under age forty.   In the summer of 1988, Ryther
was approximately fifty years of age.     Ryther's responsibilities
began changing that year, shortly after Mason's appointment to vice
president.    KARE 11 removed Ryther from Prep Sports Extra, a
program he then co-anchored with Shaver, and during 1989, the year
in which Linda Rios Brook became station manager, Mason removed
Ryther from the six o'clock news and assigned him to a recreational
segment on the five o'clock news.       Passolt replaced Ryther as
sports anchor during the six o'clock time slot.       In May 1990,
Shaver was named executive producer of sports, a position to which
Ryther was entitled under his contract.     Shaver assumed many of
Ryther's organizational and planning duties.


     On March 6, 1991, shortly after Ryther discovered he was being
excluded from promotional photos, Ryther confronted Mason about the
status of his contract.   Mason told him his contract would not be
renewed because he had failed in the market research.         After
several events detailed in the district court's opinion, 864 F.
Supp. at 1515-16, Ryther left KARE 11 and filed this lawsuit.


     The decision not to renew Ryther's contract was made by Rios
Brook, Richard Modig, Vice President of Broadcast Operations, and
Mason.   When Rios Brook was asked at trial what market research she
relied on in making the decision about Ryther, she responded that
it was the "Gallup" research, in reference to a survey conducted


                                -4-
for KARE 11 in June 1990 by the Gallup Organization ("1990 Gallup
Survey").     Tr. IV-136.      Mason, similarly, said that she arrived at
that decision after she got the 1990 Gallup Survey.                 Tr. V-194, V-
197.


       In    earlier   years,     1981    and     1989,    the    Atkinson-Farris
Communications research firm ("Atkinson") performed market research
to determine KARE 11's ratings.           In 1990, in part because KARE 11
found the Atkinson research incomplete, KARE 11 sought new market
research by commissioning the 1990 Gallup Survey.                 The 1990 Gallup
Survey      reported   that    Ryther    had     seventy-six      percent   viewer
recognition, whereas Mark Rosen, a sportscaster at competitor WCCO,
had eighty-one percent recognition.             Rosen was rated number one and
Ryther number two in the overall Twin Cities' market.                     The 1990
Gallup Survey reported that Ryther "underperform[ed]" and that he
was not a strong player for KARE 11.


       KARE 11 urges that Mason, Rios Brook, and Modig made the
decision not to renew Ryther's contract in August 1990, upon
receipt of the 1990 Gallup Survey.             The primary issue at trial was
whether the      overall      market   research    was    the    true   reason   for
Ryther's dismissal, or merely a pretext for age discrimination.
Ryther asserts that he offered evidence to show that the market
research was not the true reason for his dismissal, that in fact
the decision to dismiss him was made prior to that time, and that
the research was biased and merely a pretext for unlawful age
discrimination.


       The district court, in denying KARE 11's motion for judgment
as a matter of law, carefully summarized the evidence from which a
jury could reasonably find that the proffered reason for refusing
to rehire Ryther masked discrimination.                   Judge Doty found that
there was sufficient evidence for the jury reasonably to conclude

                                         -5-
that:   the defendants made the decision not to renew Ryther's
contract before the 1990 Gallup Survey; some of Ryther's duties had
been transferred to younger people and Ryther's contract was not
renewed despite positive performance evaluations from KARE 11; KARE
11 deceived Ryther by leading him to believe that his work was
commendable, in order to prevent him from improving upon his
alleged deficiencies; the 1990 Gallup Survey was purposely designed
so that Ryther would not get a fair rating, thus masking the
discriminatory reason for his termination; and KARE 11 provided a
hostile work environment for Ryther because of his age.                   Ryther,
864 F. Supp. at 1715-18.


      It is well settled that we will not reverse a jury's verdict
for insufficient evidence unless, after viewing the evidence in the
light most favorable to the verdict, we conclude that no reasonable
juror could have returned a verdict for the non-moving party.
Gardner v. Buerger, 82 F.3d 248, 251 (8th Cir. 1996).


                                        II


      The law governing the allocation of evidentiary burdens in
discrimination cases is well established.             See generally St. Mary's
Honor Ctr. v. Hicks, 509 U.S. 502, 507-12 (1993); Texas Dep't of
Community   Affairs    v.    Burdine,        450 U.S. 248,   252-56   (1981);
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800-06 (1973).
Since Hicks, this court has applied Hicks, Burdine, and McDonnell
Douglas to several age discrimination cases.              However, for the sake
of   guidance   to   the    bar   and    district     courts,     we   take   this
opportunity,    sitting      en   banc,       to    unify   and    clarify    our
understanding of the Supreme Court's standard.              The facts presented
here, as in Hicks, fall under a standard that does not require




                                        -6-
proof    of   direct   discrimination      for   the    plaintiff   to   make   a
submissible case for the jury.1


     In   discrimination    cases,   it     is   now    well   settled   that   a
plaintiff's presentation of a prima facie case creates a legal
presumption of unlawful discrimination.          This presumption places an
obligation upon the employer to produce evidence of a legitimate,
nondiscriminatory reason for the plaintiff's discharge.                  If the
employer carries this burden, the legal presumption of unlawful
discrimination "drops out of the picture."             Hicks, 509 U.S. at 511;
accord Burdine, 450 U.S. at 254 & n.7, 255.             Once this occurs, the
Supreme Court articulated the overall process:


     The defendant's "production" (whatever its persuasive
     effect) having been made, the trier of fact proceeds to
     decide the ultimate question: whether plaintiff has
     proven "that the defendant intentionally discriminated
     against [the plaintiff]", [Burdine, 450 U.S. at 253].
     The factfinder's disbelief of the reasons put forward by
     the defendant (particularly if disbelief is accompanied
     by a suspicion of mendacity) may, together with the
     elements of the prima facie case, suffice to show
     intentional discrimination.     Thus, rejection of the
     defendant's proffered reasons, will permit the trier of
     fact to infer the ultimate fact of intentional
     discrimination, and the Court of Appeals was correct when
     it noted that, upon such rejection, "[n]o additional
     proof of discrimination is required," 970 F.2d, at 493
     (emphasis added).


Hicks, 509 U.S. at 511 (footnote omitted).




     1
      It is imperative to recognize that under the facts submitted,
this is not a reduction-in-force case, see Nelson v. Boatmen's
Bancshares, Inc., 26 F.3d 796 (8th Cir. 1994), and Kehoe v.
Anheuser-Busch, Inc., 96 F.3d 1095 (8th Cir. 1996), nor a mixed-
motive case, see Radabaugh v. Zip Feed Mills, Inc., 997 F.2d 444
(8th Cir. 1993), where different rules apply.

                                     -7-
     Thus, according to Hicks, when the plaintiff's evidence of
pretext challenges the defendant's articulated nondiscriminatory
reason, such evidence may serve as well to support a reasonable
inference that discrimination was a motivating reason for the
employer's decision.   As the Supreme Court has observed, "when all
legitimate reasons for rejecting an applicant have been eliminated
as possible reasons for the employer's actions, it is more likely
than not the employer, who we generally assume acts only with some
reasons, based his decision on an impermissible consideration such
as [age]."    Furnco Construction Corp. v. Waters, 438 U.S. 567, 577
(1977).


     We find support from the recent en banc decision by the Third
Circuit.     In Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d
1061 (3d Cir. 1996) (en banc), the court set forth the same
standards and interpretation of Hicks as we do now.     Chief Judge
Dolores K. Sloviter wrote:


     [W]e have understood Hicks to hold that the elements of
     the prima facie case and disbelief of the defendant's
     proffered reasons are the threshold findings, beyond
     which the jury is permitted, but not required, to draw an
     inference leading it to conclude that there was
     intentional discrimination.2


Id. at 1066-67.3

     2
      Sheridan does not expressly acknowledge, as we do today, that
evidence of pretext does not always support an inference of
intentional discrimination. As we note, there may be cases where
the evidence of pretext is inconsistent with an inference of
intentional discrimination. See infra n.4 and accompanying text.
     3
      The Third Circuit noted that other federal courts of appeals,
including this court, have interpreted Hicks in a similar manner,
citing cases from the D.C. Circuit, the Second Circuit, the Fourth
Circuit, the Sixth Circuit, the Seventh Circuit, the Eighth
Circuit, and the Ninth Circuit. See Sheridan, 100 F.3d at 1067-68

                                 -8-
     In sum, when the employer produces a nondiscriminatory reason
for its actions, the prima facie case no longer creates a legal
presumption of unlawful discrimination.    The elements of the prima
facie case remain, however, and if they are accompanied by evidence
of pretext and disbelief of the defendant's proffered explanation,
they may permit the jury to find for the plaintiff.    This is not to
say that, for the plaintiff to succeed, simply proving pretext is
necessarily enough.   We emphasize that evidence of pretext will not
by itself be enough to make a submissible case if it is, standing
alone,   inconsistent   with   a     reasonable   inference   of   age
discrimination.4   Furthermore, as the Hicks Court explained, the


(citing Shaw v. HCA Health Servs., 79 F.3d 99 (8th Cir. 1996)
(Morris Arnold, Loken, and Beam, JJ.)).
     4
      Our cases have reflected this principle.     For example, in
Rothmeier v. Investment Advisers, Inc., 85 F.3d 1328 (8th Cir.
1996), the plaintiff argued that the employer's proffered reason
for the termination was false by showing that the actual reason he
was discharged was that he confronted his employer about the
company's alleged SEC violations.     See id. at 1337.    The court
affirmed summary judgment for the employer. In Barber v. American
Airlines, Inc., 791 F.2d 658 (8th Cir. 1986), employees in the
protected age group claimed disparate treatment.      The employer
asserted the nondiscriminatory reason for the disparate treatment
was their lack of qualification. The employees' proof of pretext
was that others within their age group were given privileges denied
to them. The court found that this evidence of pretext did not
provide a reasonable inference of age discrimination. Judge
Richard S. Arnold observed:

     For even if plaintiffs were unfairly treated, and even if
     others were unjustly favored in the past, no inference of
     age discrimination can be drawn, for the simple reason
     that the employees who were allegedly given preferential
     treatment were not "young." They were in the same age
     group as plaintiffs. If any kind of discrimination is
     operating here, therefore, it is not age discrimination,
     and that is all this case is about.

Id. at 660.

     In both Rothmeier and Barber, the evidence of pretext did not

                                   -9-
plaintiff must still persuade the jury, from all the facts and
circumstances,   that   the   employment   decision   was   based   upon
                              5
intentional discrimination. 509 U.S. at 511 n.4.   Obviously, in


support a reasonable inference of age discrimination. The Seventh
Circuit, sitting en banc, explained this principle in Visser v.
Packer Engineering Assoc., 924 F.2d 655 (1991) (en banc). Judge
Posner observed:

     [T]he age discrimination law does not protect an older
     employee from being fired without good cause.          It
     protects him from being fired because of his age. If the
     employer offers a pretext--a phony reason--for why it
     fired the employee, then the trier of fact is permitted,
     although not compelled, to infer that the real reason was
     age. This is just the test of McDonnell Douglas Corp. v.
     Green, 411 U.S. 792 (1973), transposed to the age
     discrimination setting.

                                  . . .

     A pretext, in employment law, is a reason that the
     employer   offers   for   the  action   claimed   to   be
     discriminatory and that the court disbelieves, allowing
     an inference that the employer is trying to conceal a
     discriminatory reason for his action. It is not . . . an
     unethical reason for action, or a mask for such a reason.
     If [the employee was] really fired . . . because [the
     employee]   was   a  whistleblower,   or   because   [the
     employee's] primary loyalty was, as it should have been,
     to [the company] rather than to the person of [the CEO]
     of the company (these are closely related points, of
     course), this may show that [the CEO] is a bad man. It
     does not show or even tend to show that [the employee]
     was fired because of his age. It tends if anything to
     show the opposite, because if [the employee] was fired
     because of his disloyalty to [the CEO] the natural though
     not inevitable inference is that he was not fired because
     of his age. Certainly his age had nothing to do with the
     direction of his loyalties.

Id. at 657 (citations omitted).
     5
      Thus, Hicks makes it clear that the plaintiff must show "both
that the reason was false, and that discrimination was the real
reason." 509 U.S. at 515. "It is not enough, in other words, to
disbelieve the employer; the factfinder must believe the

                                  -10-
all age discrimination cases, the plaintiff must produce sufficient
evidence    of    the     elements   of   the     prima   facie   case     and     where
necessary,       adduce    sufficient      proof    of    pretext    to     meet    the
traditional tests of summary judgment and judgment as a matter of
law.    See Rothmeier, 85 F.3d at 1335 ("Intentional discrimination
vel non is like any other ultimate question of fact:                       either the
evidence is sufficient to support a finding that the fact has been
proven, or it is not.")


                                          III


       KARE 11 does not contend that Ryther failed to establish a
prima facie       case    of   age   discrimination.        There     exists       ample
evidence that the jury could reasonably believe that (1) Ryther was
within the protected age group (he was fifty-three years old); (2)
as     manifested    by    his   contract        renewals   and     KARE    11's    own
evaluations, he had been performing his job at a satisfactory level
for over twelve years; (3) his contract in 1991 was not renewed;
and (4) KARE 11 replaced him with a younger person.                   (Jeff Passolt
was only thirty-three years of age and did not have as high a
performance rating as Ryther.)


       We turn to the fundamental issue in this case:                whether Ryther
produced sufficient evidence to allow a jury reasonably to find
that KARE 11 intentionally discriminated against him on the basis


plaintiff's explanation of intentional discrimination."      Id. at
519.    It is equally clear, however, that "rejection of the
defendant's proffered reasons will permit the trier of fact to
infer the ultimate fact of intentional discrimination and . . . .
'[n]o additional proof of discrimination is required.'" Id. at 511
(internal citation omitted).       As Justice Scalia explained,
"rejection of the defendant's proffered reasons is enough at law to
sustain a finding of discrimination," but "there still must be a
finding [by the finder of fact] of discrimination." Id. at 511
n.4.

                                          -11-
of his age.   Although much of the evidence is circumstantial, we
agree with the district court's careful analysis that a reasonable
jury could infer that KARE 11's asserted reason for discharge was
false, and that the evidence was sufficient to allow a jury to find
that KARE 11 engaged in age discrimination.6


A.   The Market Research as a Whole


     Ryther urges that the record is replete with evidence that his
research ratings reflected not his abilities, but KARE 11's failure
to emphasize sports.   The plenary evidence to this effect included
the testimony of Ryther that, just days before his dismissal, Paul
Baldwin, KARE 11's assistant news director, told him, "[t]he
research isn't your fault," and explained that Ryther's showing
relative to WCCO's Mark Rosen was the result of WCCO's promotion of
Rosen, its ownership of broadcast rights in several major sporting
events, and its emphasis on sports generally.   Other evidence

     6
      See United States Postal Serv. Bd. of Governors v. Aikens,
460 U.S. 711, 716 (1983) (recognizing that the "sensitive and
difficult" issue of intentional discrimination will frequently be
proven by circumstantial evidence of pretext, as "[t]here will
seldom be 'eyewitness' testimony as to the employer's mental
processes"); id. at 714 n.3 ("As in any lawsuit, the plaintiff may
prove his case by direct or circumstantial evidence. The trier of
fact should consider all the evidence, giving it whatever weight
and credence it deserves."); International Bhd. of Teamsters v.
United States, 431 U.S. 324, 358 n.44 (1977) ("[T]he McDonnell
Douglas formula does not require direct proof of discrimination.");
McDonnell Douglas, 411 U.S. at 804-05 (listing various types of
circumstantial evidence as relevant to showing of pretext); Price
Waterhouse v. Hopkins, 490 U.S. 228, 273 (1989) (O'Connor, J.,
concurring in judgment) (emphasis in original) (noting that
"requiring the plaintiff to prove that any one factor was the
definitive cause of the decisionmakers' action may be tantamount to
declaring   [anti-discrimination    law]   inapplicable   to   such
decisions"); Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 251
(8th Cir. 1995) ("An age-discrimination plaintiff may rely on
either direct or circumstantial evidence to prove that he has been
the victim of unlawful discrimination.").

                                -12-
showed that Ryther continued to ask for better sports promotions,
but was denied.   In fact, Rios Brook admitted that "[sports] was
not an area that I was concerned about," and Mason testified that
"sports was relatively unimportant" in comparison to other parts of
the newscast.   Relatedly, Gallup Vice President Dr. Frank Newport
admitted that Ryther's showing might be due in part to KARE 11's
poor promotion of sports and noted that Rosen's recognition was
"unusual" for a sportscaster.    Yet despite KARE 11's own lack of
sports promotion, Ryther remained the number two sportscaster in
the market, second only to Rosen, and above KARE 11's own Jeff
Passolt and Randy Shaver.7


     There can be little doubt that, although it had before it the
1981 and 1989 Atkinson research, the jury could reasonably reject
KARE 11's alleged reliance upon Ryther's low market ratings on the
ground that KARE 11 kept rewarding Ryther for his performance.   In
fact, KARE 11 negotiated with Ryther and awarded him substantial
salary increases in three different interim three-year contracts.
These contract renewals could easily justify a finding that, in
this interim period, Ryther's performance was more than adequate to
fulfill KARE 11's programming interests.8


     In May 1989, Lilyan Wilder, a training consultant to KARE 11,
copied a letter to Janet Mason, written to Ryther after reviewing
his performance in a training session.   The letter read in part:




     7
      In addition to the evidence of poor sports promotion, the
jury reasonably could have believed Ryther's evidence that KARE
11's newscast gained a following not because of its personnel, but
because of its programming following and preceding the newscast.
"Cheers," for example, followed the 10:00 p.m. newscast.
     8
      In 1988, Mason herself negotiated a new three-year contract
with Ryther.

                                -13-
     It was a pleasure to see you again and to work with you.
     Your authority, your sense of "sports" and the essence of
     it, are excellent. Your timing, your play-by-play and
     your good, strong voice are all positive.


Appellee's App. at E2 (emphasis added).             Likewise, as late as
August 1, 1990, Barry Nash, a talent coach hired by KARE 11 in
1990, wrote about Ryther to Mason and Baldwin:


     Hats off to Tom for the effort to create reports with
     more universal appeal.      Innovations like the Three
     Musketeers footage he used to begin his piece on fencing
     are certainly a step in the right direction.


Id. at E5.9


     Most     significant,   however,    in   the   consideration   of   the
conflicting evidence, notwithstanding the earlier Atkinson reports,
is Mason's personal review of Ryther's performance in March 1990.
She gave him the rating of "commendable," the second highest mark
possible, and indicated that "his work is done quickly and


     9
      At the same time, Nash wrote in part about Randy Shaver and
Jeff Passolt, Ryther's eventual younger replacements:

     RANDY SHAVER

     His continued improvement is primarily a matter of
     content. None of the airchecks I viewed featured work
     that was memorable or especially creative in any way. It
     was simply competent, animated sportscasting.

     JEFF PASSOLT

     The same criticisms apply to Jeff.    His delivery is
     relaxed and professional.     It is not exceptional,
     primarily because none of the stuff I saw featured any
     especially creative content.

Id. at E6-E7 (emphasis added).

                                  -14-
accurately; total job responsibilities are met."                       Mason's 1990
review of Ryther also stated in part:                  "As anchor:       knows the
market & key players/contacts[;] he wants to put on a good product
-- open to trying new ideas . . . .                 As sports director -- has
developed good working relationship with the movers & shakers of
the professional & college sports world."                      With this kind of
commendation     written   as     late    as   March      1990,   it    is    readily
understandable how the jury could reject the prior market research
of "underperformance" as the reason for Ryther's termination.


       Even   assuming   that   the      "research"    allegedly       relied    upon
included both the Atkinson reports and the 1990 Gallup Survey, we
conclude that there is sufficient evidence for a reasonable jury to
find that it played little or no role in KARE 11's decision not to
retain Ryther in 1991.


B.    Ryther's Claims that the 1990 Gallup Survey Was Biased


       Ryther testified that the 1990 Gallup Survey questions were
both designed and interpreted to provide an incomplete picture of
viewers' perceptions of his performance.               He initially challenged
the   1990    Gallup   Survey's    methods     as    an    incomplete        means   of
obtaining research concerning his performance.


      Gallup surveyed a random sample of viewers using two methods:
a "Q score technique" and open-ended questions.                        The Q score
technique     employs    multiple        questions        to   measure       audience
recognition and approval (particularly strong like and dislike) of
the selected personalities.           Ryther was among twenty-five on-air
personalities included in this portion of the survey.




                                      -15-
       Open-ended questions, by contrast, allow viewers to describe
identified persons in their own words, and by Gallup's description
are "designed to help [stations] gain a more complete understanding
of what viewers think about key personalities."          For example, the
1990 Gallup Survey asked viewers, "How would you describe Jeff
Passolt?   What comes to mind that you particularly like or dislike
about him as a newscaster?"         The ten key personalities included
Rosen, Passolt, and KARE 11's other lead anchors, among others.
Ryther, however, was excluded from this portion of the research.


       Ryther also notes Janet Mason's admission that in advance of
the research she told Gallup that one of the "important issues"
about   which KARE 11 sought information was "the sportscaster
position."      Although Mason identified Passolt and Rosen as "key
personalities" for purposes of the research project, she did not so
characterize Ryther.      Rather, she justified the omission of open-
ended questions about Ryther on the grounds that their inclusion
would have made the survey "too long" and that similar questions
had been asked about him in 1989 research conducted by Atkinson.
Mason also admitted, however, that the 1989 Atkinson project asked
such "free response" questions concerning each of the ten other
"key personalities."


       KARE 11 dismisses Ryther's argument that it designed the 1990
Gallup Survey in a manner unfavorable to him as an irrelevant
argument that is "without foundation and intrusive of KARE's
business judgment."     Reply Br. at 8.      KARE 11's statement not only
mischaracterizes Ryther's attack on the survey, which is plainly a
claim that the survey was biased, but is incorrect as a matter of
law.    As the Supreme Court unanimously observed in Burdine, the
fact    "that   the   employer   misjudged   the   qualifications   of   the
[plaintiff] does not in itself expose [the employer] to . . .
liability, although this may be probative of whether the employer's

                                    -16-
reasons    are   pretexts    for   discrimination." 450 U.S.   at   259
(emphasis added).     The jury may thus consider as wholly relevant
both whether the 1990 Gallup Survey was designed in a manner that
from the outset disfavored Ryther, and whether the survey was
actually a sound -- as opposed to pretextual -- basis upon which to
make employment decisions.


        It remains an open question whether, standing alone, this
evidence would support the jury's verdict.              But we are concerned
with whether the overall evidence supports a reasonable inference
that age motivated KARE 11's actions.             Hicks, 509 U.S. at 511.       To
that end, Ryther's attack on the survey is probative.               The ultimate
concern,    of   course,    is   whether    the    employer    gave   an   honest
explanation of its behavior.        See Harvey v. Anheuser-Busch, Inc.,
38 F.3d 968, 973 (8th Cir. 1994).           Yet, in the nature of things,
evidence that the defendant employer says it relied on market
research later shown to be inaccurate may assist the finder of fact
in determining whether the employer is giving an honest explanation
of its actions.     See Burdine, 450 U.S. at 259.


        As the district court held, the jury reasonably could have
found KARE 11's explanations to be "trivial" and inferred that the
real reason the defendants omitted Ryther from the open-ended
questions was a fear that the results of the survey would undermine
their age-based decision not to renew his contract.                 Relatedly, a
reasonable jury might also infer that, if it was unwieldy or
redundant to repeat such questions about Ryther, KARE 11 ought to
have excluded such repetitious questions about Passolt and Rosen as
well.    In other words, a reasonable jury could have reasoned that,
if it was redundant and costly to ask open-ended questions about
Ryther, it was redundant and costly to ask open-ended questions
about Rosen, Passolt, and the other eight "key personalities," all
of whom were included in the 1989 Atkinson research.                That KARE 11

                                     -17-
did not include Ryther in this portion of the 1990 Gallup Survey
reasonably suggests that KARE 11 had already decided to terminate
Ryther.     Moreover, as the district court stated, the long delay
between the research results and the time of Ryther's notice of
dismissal reasonably suggests the defendants did not want to
provide Ryther an opportunity to address his weaknesses, and thus
supports the inference that KARE 11 had an age-based agenda to
terminate Ryther.       The jury had a right to believe that the survey
was inadequate, biased, and in fact a subterfuge to mask KARE 11's
age-based animus against Ryther.


C.   Mason's Treatment of Ryther Before the Gallup Survey of 1990


     In    McDonnell     Douglas,     the    Supreme   Court    observed    that
"evidence that may be relevant to any showing of pretext includes
facts as to the [employer's] treatment of [plaintiff] during his
prior term of employment." 411 U.S. at 804.         As the unanimous
Court     understood,    evidence     that    the   defendant    treated    the
plaintiff,    whose     performance    remained     stable     throughout   the
relevant period, differently upon a change in supervisors may,
together with the elements of the prima facie case and evidence
that the new supervisor "was out to get" him, support a reasonable
inference that age motivated that difference in treatment.                  Id.;
see also Hicks, 509 U.S. at 511.


      The district court found sufficient evidence for the jury to
conclude that Janet Mason's decision not to renew Ryther's contract
was made before the 1990 Gallup Survey was commissioned.                    The
evidence to this effect included Ryther's testimony that:                   (1)
between 1988 and 1990, KARE 11 transferred his duties to younger
members of the sports department; (2) when Mason assumed her role
as Ryther's supervisor in 1988, KARE 11's managing editor, Marie


                                      -18-
Kurken, told him to "watch [his] back" because Mason "was out to
get" him, and he "was number one on her list, on her hit list, to
get out of that news room"; (3) Mason treated Ryther as though he
"couldn't seem to do anything right"; and (4) when Mason took over,
he "went from being a valued member of the news staff sports
department to almost a -- in Janet Mason's eyes, as an incompetent.
And incidents kept happening that underlined and verified those
words of Marie Kurken.             It kept happening and happening and
happening, so I noted them."           In addition, there was documentary
and testimonial evidence that Mason, in March 1990, gave Ryther the
rating of "commendable," stating that his "work is done quickly and
accurately;      total   job   responsibilities      are    met,"   but   shortly
thereafter, when notifying him of his dismissal, explained the
decision as based on the showing of earlier research that Ryther
was a "failure" in the market.


      A   jury   might    reasonably    infer   from   Ryther's     "unimproved
showing" that KARE 11 felt his long-term performance justified the
non-renewal of his contract.           But a reasonable jury might also
infer that KARE 11's continuous approval and commendable ratings of
that performance belie that claim.               There exists substantial
evidence that, after Janet Mason became Ryther's supervisor (and
before the 1990 Gallup Survey), KARE 11 determined that Ryther's
contract should not be renewed.           Moreover, it cannot be said that
no   reasonable    jury    could   have   rejected     as   contrived     Mason's
explanation that she rated Ryther favorably in March 1990 out of
fear that rating him unfavorably would cause him to fall apart
emotionally.     Such a statement may appear untruthful to reasonable
sensibilities.       A reasonable jury could also infer that Mason
failed to notify Ryther of his alleged deficiencies for fear that




                                       -19-
he might correct them,10 or that Mason treated Ryther as "an
incompetent" because she harbored an age-based animus against him.
See Hicks, 509 U.S. at 511.      In sum, a reasonable jury could infer
that Mason had made a decision to terminate Ryther before the 1990
Gallup survey was conducted.


D.   Ryther Claims that KARE 11 Maintained a Pervasive Environment
     Unfavorable to Older Employees


       The district court relied on several portions of the record in
holding      that   Ryther's   evidence     of    a   corporate    atmosphere
unfavorable toward older employees could reasonably support the
jury's inference that Ryther was the subject of age discrimination.
KARE    11   contends   this   evidence    is    insufficient,    noting   that
statements made by employees not involved in Ryther's non-renewal
and stray remarks in the workplace do not give rise to a reasonable
inference of discrimination.        Not only is KARE 11's reduction of
this evidence to a few "stray remarks" factually incorrect, but,
more importantly, such evidence can, if sufficient together with
other evidence of pretext, support a reasonable inference of age
discrimination.     As the Supreme Court stated in McDonnell Douglas:


       Other evidence that may be relevant to any showing of
       pretext includes facts as to the [employer's] . . .
       general policy and practice with respect to [older
       persons'] employment. On the latter point, statistics as


       10
      In this regard, Ryther's claim paralleled the proof of
pretextuality the plaintiff produced in Nelson v. Boatmen's
Bancshares, Inc., 26 F.3d 796, 802 (8th Cir. 1994):

       Because [defendant's] April 27, 1989, memo shows he had
       already decided that [plaintiff] should be terminated and
       given early retirement and because [defendant] did not in
       fact permit [plaintiff] to correct his work performance,
       the jury could reasonably infer that [defendant] was
       hiding a motivation to fire Nelson because of his age.

                                    -20-
     to [defendant's] employment policy and practice may be
     helpful to a determination of whether [its] refusal to
     rehire [plaintiff] conformed to a general pattern of
     discrimination against [older employees].
411 U.S. at 804-05 (footnote and citations omitted).


     Although Ryther did not present his case in the form of
statistical evidence, he did offer testimony suggesting KARE 11's
actions "conformed to a general pattern of discrimination" against
older employees.        Id. at 805.       This evidence included: Ryther's
testimony that he was criticized for the bags under his eyes;
Mason's testimony that she once considered allowing Ryther to wear
glasses because she felt they might help cover them; testimony that
several   older      employees    were    suddenly    given       poor   performance
ratings   and     forced   to    choose     between       early    retirement     and
demotions; testimony that others in the sports department made
cutting remarks about Ryther's age, calling him an "old fart," an
"old man," and saying he was "too old to be on the air," and "had
no business being in the industry any more for his age"; testimony
that Shaver and Mason had frequent discussions about Ryther; and
testimony   that      Shaver     complained       about    Ryther    to   Mason   on
ostensibly age-related grounds.                 In the latter connection, the
following excerpt from the testimony of Edward Villaume, a former
sports department intern, is illuminating:


                Q:    Did you ever hear Randy              Shaver    make
                      comments about Tom's age?

                A:    Yes, I did.

                Q:    And what comments did you hear Randy
                      make about Tom's age?

                A:    Randy Shaver called Tom Ryther an old
                      man, an old fart, and said he was too
                      old to be on the air.

                                         -21-
-22-
Q:   Did you hear Jeff Passolt         make   any
     comments about Tom's age?

A:   Yes, I did.

Q:   And what comments did you hear Jeff
     Passolt make about Tom's age?

A:   That Tom was an old man. He called him
     too old to be on the air, couldn't
     figure out why Randy and himself, Jeff,
     were not number one, and that Tom had no
     business being in the industry any more
     for his age, called him an old fart as
     well.
Q:   Did you hear Randy Shaver make his
     comments on more than one occasion?

A:   Yes, I did.

Q:   Approximately how many times did you
     hear   Randy   Shaver   make   those
     comments?

A:   I would    say    approximately   ten   or
     more.

Q:   Did you hear Jeff Passolt make those
     comments on more than one occasion?

A:   Yes, I did.

Q:   And approximately how many times did
     Jeff Passolt make those comments?

A:   Somewhere around ten.      Not as often as
     Randy.

Q:   Did you ever hear Dave Levine, or
     Levine, make comments about Tom Ryther's
     age?

A:   Yes, I did. Dave would often chime
     right in with Randy and Jeff, or
     would make a comment on his own about
     Tom's age.

               * * *




                       -23-
                  Q:    Had you ever heard Randy Shaver
                        complain to Janet Mason in your
                        presence?

                  A:    Yes.

                  Q:    Can you tell us about what was said
                        on that occasion when you were
                        present when Randy complained to
                        Janet Mason?

                  A:    Randy had said to Janet that Tom was
                        never around any more, that he was on
                        the phone, and that he just wasn't able
                        to grasp the new computer system and
                        couldn't handle the, kind of the newer
                        technology.

                  Q:    Did you ever hear any other staff
                        members make comments about Tom's
                        age?

                  A:    Yes.

                  Q:    And who was that?

                  A:    Brian Singer, who was a camera man, had
                        mentioned that more than once, and also
                        had mentioned the fact that he could not
                        understand how Tom was still in the
                        business and why Randy and Jeff were not
                        the number one anchor position there in
                        the sports department.


      KARE   11    argues      that   the   statements     referenced   in    this
testimony were not those of persons responsible for the decision
not   to   renew       Ryther's   contract.     To   the    extent   that    these
statements were made outside the presence of the decisionmakers,
KARE 11 is correct that they do not, standing alone, raise an
inference of discrimination.           Compare Frieze v. Boatmen's Bank of
Belton, 950 F.2d 538, 541-52 (8th Cir. 1991) (reversing denial of
defendant's motion for JNOV) with Morgan v. Arkansas Gazette, 897
F.2d 945, 950-51 (8th Cir. 1990) (affirming denial of defendant's


                                       -24-
motion for JNOV).     The evidence also reveals, however, that Shaver
and Mason had frequent discussions about Ryther, and that they
discussed     Ryther's   ability   to   "grasp"   some   of   the   "newer"
developments at the station.        Furthermore, other evidence shows
that Mason was generally responsive to Shaver's ideas and demands,
including his request that Ryther be taken off Prep Sports Extra.
The jury could thus reasonably infer that Mason formed her judgment
about Ryther on the basis of the discriminatory comments frequently
made by Shaver, Passolt, Levine, and Singer, and acted on them by
terminating him.


     KARE 11 dismisses the testimony of three former KARE 11
employees that the station was systematically ridding itself of
older employees because those employees were dissimilarly situated
and because "'individual employees' opinions of actions taken by
their employer, . . . in themselves, are insufficient to support
[Ryther's] argument that his age was a determining factor in his
discharge.'"      Appellants' Br. at 35 (quoting Morgan, 897 F.2d at
950 (alteration ours)).11     As to KARE 11's reliance on Morgan, we


     11
          The district court more properly observed:

     Finally, there was evidence that defendants forced other
     older employees to choose between demotions or early
     retirement. Several of the older employees were suddenly
     given poor performance reviews after receiving years of
     superior ratings.     Defendants contend that evidence
     concerning the older employees was not relevant because
     they were not on-air talent and, therefore, were not
     similarly situated to Ryther. Although the situations of
     the older employees and Ryther differ in some respects,
     the court finds there were enough similarities to render
     the evidence relevant and admissible. The court also
     concludes that a jury could reasonably find that
     defendants intentionally built poor performance cases
     against older employees, including Ryther.

Ryther, 864 F. Supp. at 1519.

                                   -25-
think Judge John R. Gibson's opinion for this court in Morgan
supports our conclusion:


     Much of the testimony recited above can be described as
     no more than individual employees' opinions of actions
     taken by their employer, which, in themselves, are
     insufficient to support Morgan's argument that his age
     was a determining factor in his discharge. There was,
     however, evidence that, during Tinker's administration,
     a pattern of employees over the age of forty leaving the
     circulation department and being replaced by younger
     employees developed.    As we observed in MacDissi v.
     Valmont Industries, Inc., 856 F.2d 1054 (8th Cir. 1988),
     in a similar context, "[t]his fact is certainly not
     conclusive evidence of age discrimination in itself, but
     it is surely the kind of fact which could cause a
     reasonable trier of fact to raise an eyebrow, and proceed
     to assess the employer's explanation for this outcome."
     Id. at 1058.


897 F.2d at 950-51 (emphasis added) (footnote omitted).     The Morgan
court went on to conclude that "additional threads of evidence
which can be gleaned from the record," including a reference to a
former employee as an "old 'fuddyduddy' [who was] not smart enough
to help" his department, and one employee's "observation of a trend
away from older, more experienced employees toward younger ones,"
"support[ed] a finding that age was a determining factor in the
decision to fire" the plaintiff.         Id. at 951.   Thus, while the
statements of sports department employees are not, "in themselves,"
sufficient to uphold the district court, those statements were
relevant to the jury and, together with other evidence of pretext,
such as a "trend" toward younger employees, and the elements of the
prima   facie   case,   support   a   reasonable   inference   of   age
discrimination.


     Finally, in Emmel v. Coca-Cola Bottling Co., 95 F.3d 627 (7th
Cir. 1996), the Seventh Circuit, confronted with evidence of
nondecisionmakers' discriminatory comments, noted that "[t]he jury

                                  -26-
could readily conclude that the statements demonstrated a pervasive
attitude"   of   discrimination.          Id.   at   632.      Thus,    the    court
determined that "[t]he remarks are evidence, which together with
the other evidence in this case could lead a jury to conclude, by
a preponderance of the evidence, that the company engaged in
unlawful discrimination."         Id.


     We hold the record as a whole supports a reasonable inference
that age discrimination motivated KARE 11's decision not to renew
Ryther's contract.    The plaintiff produced overwhelming evidence as
to the elements of a prima facie case, and strong evidence of
pretext, which, when considered with indications of age-based
animus in Ryther's work environment, clearly provide sufficient
evidence as a matter of law to allow the trier of fact to find
intentional discrimination.             As the experienced district judge
stated, "[i]t is clear that the jury believed Ryther's evidence and
did not believe defendants' proffered explanation."              Ryther, 864 F.
Supp. at 1517.


     The dissent urges that the district court should have granted
KARE 11's post-verdict motion for judgment as a matter of law
because   the    evidence   was    insufficient      to     sustain    the    jury's
findings.       This opinion discusses the evidence in detail; we
obviously disagree with the position of the dissent in that regard.


     We are reminded of the universally adopted standard that
judges must be extremely guarded in granting judgments as a matter
of law after a jury verdict.        As this court has often repeated, the
standard to be applied is as follows:


     [T]he district court must (1) consider the evidence in
     the light most favorable to the prevailing party, (2)
     assume that all conflicts in the evidence were resolved
     in favor of the prevailing party, (3) assume as proved

                                        -27-
     all facts that the prevailing party's evidence tended to
     prove, and (4) give the prevailing party the benefit of
     all favorable inferences that may reasonably be drawn
     from the facts proved. That done, the court must then
     deny the motion if reasonable persons could differ as to
     the conclusions to be drawn from the evidence.


Haynes v. Bee-Line Trucking Co., 80 F.3d 1235, 1238 (8th Cir. 1996)
(quoting TEC Floor Corp. v. Wal-Mart Stores, 4 F.3d 599, 601 (8th
Cir. 1993) (in turn quoting Western Am., Inc. v. Aetna Casualty &
Surety Co., 915 F.2d 1181, 1183 (8th Cir. 1990))).


     This court has long held that "[i]n a jury case, where
conflicting inferences reasonably can be drawn from evidence, it is
the function of the jury to determine what inference shall be
drawn."   Anglen v. Braniff Airways, 237 F.2d 736, 740 (8th Cir.
1956) (citing Lavender v. Kurn, 327 U.S. 645, 652-53 (1946)); see
also National Molasses Co. v. Herring, 221 F.2d 256, 259 (8th Cir.
1955) ("What frequently seems to be overlooked in cases such as
this is that where inconsistent inferences reasonably may be drawn
from undisputed evidentiary facts, it is for the jury, and not the
court, to determine which inference shall be drawn.").    This case
clearly presented inconsistent inferences to the jury that KARE 11
would like to be resolved by the court.      For example, KARE 11
asserts its proof destroyed the element of the prima facie case
relating to Ryther's qualifications for the job.     This overlooks
Ryther's own proof, which enthusiastically supported his ability
and challenged KARE 11's proof as pretextual.   The credibility of
this evidence was a matter exclusively for the jury to resolve.
See Ryther v. KARE 11, 84 F.3d 1074, 1086 (8th Cir. 1996).


     At the end of the day, perhaps most instructive is the United
States Supreme Court's directive in Lavender v. Kurn, 327 U.S. 645,
653 (1946):


                               -28-
-29-
     Only when there is a complete absence of probative facts
     to support the conclusion reached does a reversible error
     appear.   But where, as here, there is an evidentiary
     basis for the jury's verdict, the jury is free to discard
     or disbelieve whatever facts are inconsistent with its
     conclusion.    And the appellate court's function is
     exhausted when that evidentiary basis becomes apparent,
     it being immaterial that the court might draw a contrary
     inference or feel that another conclusion is more
     reasonable. (emphasis added).


This court continues to espouse the essence of Lavender.     In 1996,
upholding the district court's decision to submit a particular
issue to the jury, Chief Judge Richard S. Arnold instructed, "We do
not know what our answer would have been if we had been sitting on
the jury, but that is not important.         There was conflicting
evidence on this issue, and it could have gone either way.     Making
decisions of this kind is exactly what juries are for."    Forbes, 93
F.3d at 501.


                                 IV


     The dissent urges various reasons that the jury instructions
were erroneous and a new trial should be granted.         In order to
preserve an objection for appeal, “[t]he grounds of the objection
must be specifically stated, and the error claimed on appeal must
be based on the same grounds stated in the objection.”      Starks v.
Rent-A-Center, 58 F.3d 358, 361 (8th Cir. 1995); see Fed. R. Civ.
P. 51.    After a thorough review of the instruction conference
transcript, we determine that only two objections raised in KARE
11's briefs to this court can be said to be made “on the same
grounds” as its objections in the district court.    First, KARE 11
argues Instruction 20 suggested to the jury that Ryther could
prevail simply by establishing a prima facie case.   Appellant’s Br.
at 45.   The instruction stated that, if Ryther proved a prima facie


                                -30-
case, “he has offered evidence from which you could conclude that
defendants discriminated against him because of his age.”                     Ryther
v. KARE 11, Court’s Instructions to the Jury, Instruction No. 20,
reprinted in Ryther v. KARE 11, 84 F.3d 1074, 1087 n.14 (8th Cir.
1996).   Second, KARE 11 argues that Instruction 20 did not make a
distinction between the burden on defendants (of production) and
the burden on plaintiffs (of persuasion).             Appellant’s Br. at 46.
In other words, KARE 11 asserts, the instruction did not comport
with the teaching of Hicks, because it did not make clear that
Ryther   carried    the   burden    of    establishing       both    pretext     and
discrimination by a preponderance of the evidence.                       Appellant’s
Pet. for Reh’g and Suggestion for Reh’g en banc at 9.


     This court reviews both of these objections under an abuse of
discretion standard, paying particular heed to the fundamental
rules this court has long followed, best summarized in Hastings v.
Boston Mut. Life Ins. Co., 975 F.2d 506, 510 (8th Cir. 1992):


             A district court has broad discretion in
     instructing the jury.    In conducting our review this
     Court reverses a judgment only if we find that, when
     viewed in their entirety, the jury instructions contained
     an error or errors that affected the substantial rights
     of the parties. United States E.P.A. v. City of Green
     Forest, Arkansas, 921 F.2d 1394, 1406 (8th Cir. 1990),
     cert. denied sub nom., Work v. Tyson Foods, Inc., 502
U.S. 956, 112 S. Ct. 414, 116 L. Ed. 2d 435 (1991).
     Accordingly, we will not find error in instructions
     simply because they are technically imperfect or are not
     a model of clarity. See Federal Enterprises, Inc. v.
     Greyhound Leasing & Fin. Corp., 849 F.2d 1059, 1061 (8th
     Cir. 1988).



     Under   this   standard,      we    must    reject    both     of    KARE   11's
arguments against Instruction 20.              Well settled is the rule that
jury instructions must be read as a whole.                Walker v. AT&T

                                        -31-
Technologies, 995 F.2d 846, 849 (8th Cir. 1993).       Instruction 20 in
full reads as follows:


     Under federal law, it is unlawful for an employer to
     discriminate against an employee because of that
     employee's age, when the employee's age is 40 or over.

     In order for you to find for plaintiff, plaintiff must
     prove by a preponderance of the evidence that his age was
     a determining factor in the defendants' decision not to
     renew his contract.

     Plaintiff is not required to produce direct evidence of
     unlawful motive. Discrimination, if it exists, is seldom
     admitted, but is a fact which you may infer from the
     existence of other facts.

     In deciding whether Plaintiff's age was a determining
     factor in defendants' decision, you should first consider
     whether plaintiff has established the following facts by
     a preponderance of the evidence:

     First: Plaintiff was within the protected age group,
     that is, he was 40 years of age or over;

     Second:   Plaintiff's job performance was satisfactory;

     Third: Plaintiff was terminated from his job when his
     contract was not renewed; and

     Fourth:    A younger   person    with   similar   credentials
     replaced plaintiff.

     If plaintiff has failed to prove one or more of these
     facts, you must find for the defendants.

     If plaintiff has proven these facts, he has offered
     evidence from which you could conclude that defendants
     discriminated against him because of his age.

     If you find that plaintiff has proven these facts, you
     must consider whether defendants have produced evidence
     of a reason other than age for not renewing plaintiff's
     contract.

     Defendants have offered evidence of legitimate, non-
     discriminatory reasons for their actions, therefore,

                               -32-
     plaintiff must prove by a preponderance of the evidence
     that the reasons offered by defendants are merely a
     pretext or cover-up for intentional age discrimination.

     You should not consider whether the reasons given by
     defendants constitute a good or bad business decision.
     You may not return a verdict for plaintiff just because
     you may disagree with defendants' decision or believe it
     was harsh or unreasonable.


A reading of this instruction in its entirety makes it clear that
KARE 11's first argument must fail.            KARE 11's objection seeks to
isolate the sentence on the prima facie case from the preceding and
following sentences.        For jurors to believe Ryther could have
prevailed by establishing only a prima facie case, they would have
had to stop reading after the complained-of sentence.                See Forbes
v. Arkansas Educ. Television Comm'n, 93 F.3d 497, 501 (8th Cir.
1996) ("We have great faith in juries, and their desire and ability
to follow instructions and make distinctions among the various
issues put before them.").


     KARE   11's   second    argument        must   fail   as   well.    First,
Instruction   20    twice    states     Ryther’s      burden    to   prove   age
discrimination.      In addition, Instruction 4 further clarified
Ryther’s burden:


     The burden is on the plaintiff in a civil action, such as
     this, to prove every essential element of his claim by a
     preponderance of the evidence. If the proof should fail
     to establish any essential element of plaintiff’s claim
     by a preponderance of the evidence in the case, the jury
     should find for the defendants as to that claim.


Ryther v. KARE 11, Court’s Instructions to the Jury, Instruction
No. 4.   While we believe Instruction 20 standing alone is a correct
statement of the law, it is buttressed by this directive in
Instruction 4.     In addition, Judge Doty pointed out that KARE 11

                                      -33-
was free to argue, as it did, that Ryther's failure to carry its
burden of proof as to any element of the case required the jury to
return a verdict for the defendant.         Neither of KARE 11's arguments
convince the court Judge Doty abused his discretion in giving
Instruction 20.


     Any   other objection to this instruction has been waived
because KARE 11 failed to make it at the instruction conference and
argue it on appeal.     See Tr. VII-167-79.     Objections that have been
waived are reviewed by this court for plain error, which is “narrow
and confined to the exceptional case where error has seriously
affected the fairness, integrity, or public reputation of the
judicial proceedings.”       Des Moines Bd. of Water Works Trustees v.
Alvord, 706 F.2d 820, 824 (8th Cir. 1983) (citations omitted).              No
serious argument can be made that this standard is met here.


     Finally, in the instruction conference and in its briefs to
this court, KARE 11 asserts the district court denied certain
requested instructions.        Grant of these requests by this court
would invade the province of the district court.            “The trial court
has a great deal of discretion in framing the jury instructions and
the court need not give the exact language desired by the parties.”
Campbell v. Vinjamuri, 19 F.3d 1274, 1277 (8th Cir. 1994).                  In
addition, Fed. R. Civ. P. 51 requires that once a request is
denied,    a   party   in   order   to   preserve   error   on   appeal   must
specifically object as to the omission of any request.           See Fed. R.
Civ. P. 51 ("No party may assign as error the giving or the failure
to give an instruction unless that party objects thereto before the
jury retires to consider its verdict, stating distinctly the matter
objected to and the grounds of the objection.").            KARE 11 did not
preserve any objection as to any of its denied requests.                  Judge
Doty’s decision to give Instruction 20 to the jury over other


                                     -34-
language offered by KARE 11 was not an abuse of his discretion, and
does not warrant a new trial.


                             CONCLUSION


     On the basis of the overall record and briefs, we hold there
exists substantial evidence in the record to support the jury's
finding of intentional age discrimination.   In addition, we find no
prejudicial error in the instructions and hold that the trial court
did not err in denying the motion for new trial.   On this basis, we
find that the judgment should be affirmed.


     JUDGMENT AFFIRMED.


FAGG, BEAM, and HANSEN, Circuit Judges, concurring in part and
dissenting in part.

     Judges Fagg, Beam, and Hansen concur in Parts I, II, and III
of the court's opinion.   We also concur in Part I.A. of the dissent
because we feel this Part makes clear that in keeping with the
traditional sufficiency of the evidence analysis, an employment
discrimination plaintiff must present evidence sufficient to create
a reasonable inference of discriminatory intent to avoid judgment
as a matter of law.


     Instead of joining Part IV of the court's opinion, we join in
Parts II.A. and II.B. of the dissenting opinion.     We concur with
the dissent's view that neither Instruction 20 from this case nor
the instruction found in Section 106.04 of Devitt, Blackmar &
Wolff, Federal Jury Practice and Instructions, should be used by
the district courts.   Judges Fagg and Beam also join in Part II.C.
of the dissenting opinion, and thus dissent from Part IV of the
court's opinion.   Believing that when the instructions are read as


                                -35-
a whole the internal inconsistency in Instruction 20 does not
require reversal in this case, Judge Hansen concurs in the result
reached in Part IV of the court's opinion.


LOKEN, Circuit Judge, dissenting.


     I respectfully dissent.       This appeal raises two important
issues in applying St. Mary's Honor Center v. Hicks, 509 U.S. 502
(1993):   first, what is the proper standard for granting judgment
as a matter of law (JAML) under Hicks; and second, whether jury
instructions frequently given in ADEA cases, including this one,
are inappropriate after Hicks.         Though I agree with the court's
JAML standard, I conclude that KARE 11 is entitled to JAML on the
facts of this case, and I further conclude that the district
court's   jury   instructions   were   reversible   error   under   Hicks.
Accordingly, I would reverse.      A majority of the active circuit
judges join in Part I.A., which is a partial separate concurrence,
and in Parts II.A and II.B. of this opinion.


                           I. JAML Issues.


                       A. The Proper Standard.


     Hicks resolved a conflict among the circuits by holding that
a finding of pretext does not compel a finding that the employer
was guilty of intentional age discrimination.12         Focusing on the
passage in Hicks quoted at page 7 and again in footnote 5 of the
court's opinion, some circuits have concluded, erroneously in my


     12
      In O'Connor v. Consolidated Coin Caterers Corp., 116 S. Ct.
1307, 1310 (1996), the Court noted that it has never held that the
McDonnell Douglas paradigm applies to ADEA cases. But the Court
continues to use that analysis in age cases, and so do we. See
Roxas v. Presentation College, 90 F.3d 310, 315 (8th Cir. 1996).

                                  -36-
view, that submissible evidence of pretext will always defeat an
employer's motion for summary judgment or JAML.                See Sheridan v.
E.I. DuPont de Nemours & Co., 100 F.3d 1061, 1066-72 (3d Cir. 1996)
(en banc).     Other circuits disagree.        See Rhodes v. Guiberson Oil
Tools, 75 F.3d 989, 993 (5th Cir. 1996) (en banc).              Panel opinions
of this court have consistently held that the district court may
grant summary judgment or JAML for the employer even if plaintiff
has some evidence of pretext if that evidence, for one reason or
another,    falls    short    of   proving    intentional      discrimination.
Rothmeier v. Investment Advisers, Inc., 85 F.3d 1328, 1335 (8th
Cir.    1996),      succinctly     stated     this     rule:      "Intentional
discrimination vel non is like any other ultimate question of fact:
either the evidence is sufficient to support a finding that the
fact has been proven, or it is not."


       The Supreme Court concluded its opinion in Hicks by stating
that we should not "treat discrimination differently from other
ultimate questions of fact." 509 U.S. at 524, quoting U.S. Postal
Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 716 (1983).                 That
is direct support for the rule in Rothmeier, because a factfinder's
finding of intentional discrimination is subject to meaningful
judicial review.      See Anderson v. Bessemer City, 470 U.S. 564, 573
(1985); Fed. R. Civ. P. 50(a)(1), 52(a).               Though an implausible
interpretation of the passage quoted on page 7 of the court's
opinion    could    support   a    contrary    view,    the    Court   in   Hicks
explicitly warned us not "to dissect the sentences of the United
States Reports as though they were the United States Code." 509
U.S. at 515.


       The final paragraph of Part II of the court's opinion confirms
that Rothmeier is the law of this circuit.                In Part III of its
opinion, the court then properly reviews Ryther's pretext and other


                                     -37-
evidence    in    great    detail        before       concluding,       "there       exists
substantial evidence in the record to support the jury's finding of
intentional age discrimination."               Supra, at 36.          Though I disagree
with the result the court reaches in this case, I concur in the
legal standard it has adopted and applied.13


                  B. Applying the Standard in This Case.


     My prior panel dissent discussed at length why I would hold
that the district court erred in denying KARE 11's motion for JAML.
See Ryther v. KARE 11, 84 F.3d 1074, 1090-92 (8th Cir. 1996).                             To
summarize    briefly,      ten    years       of    professional       market    research
suggested that Ryther as lead sportscaster did not attract Twin
Cities viewers.       In 1988 and 1989, the station brought in two new
managers,    Janet    Mason      and    Linda       Rios    Brooks,    who    retained     a
different    market    research         organization         to   survey     Twin    Cities
viewers.    When Gallup reported that Ryther had again fared poorly,
Mason, Brooks, and the third decisionmaker, Richard Modig, made the
rational decision not to rehire Ryther when his fourth three-year
employment contract expired.


     At    trial,    all   three       decisionmakers         testified       that   their
decision    was    based   upon        the    market       research.       There     is   no
"suspicion of mendacity" here, not even a hint that this testimony
was untruthful.       Instead, the district court and this court labor


     13
      To summarize, under this standard, while plaintiff may rely
on the same evidence to prove both pretext and discrimination, that
evidence must be sufficient to prove that the employer is guilty of
intentional discrimination. Therefore, a trial judge may decide on
a motion for summary judgment or JAML that the evidence is
insufficient for a reasonable trier of fact to infer unlawful
discrimination, even if plaintiff has presented some evidence of
pretext. We review rulings on such motions under our traditional
summary judgment and JAML standards.

                                             -38-
mightily to demonstrate that the reason is not credible because
Ryther was out of favor before the Gallup survey began (a true red
herring), and because the market research was flawed.                       But evidence
of   an   unsound    decision       is    not    probative     of    intentional      age
discrimination.        To    prove       intentional       discrimination,       pretext
evidence "must call into question the veracity of the defendant's
ultimate justification."             Isenbergh v. Knight-Ridder Newspaper
Sales, Inc., 97 F.3d 436, 444 (11th Cir. 1996).                      See also Woodman
v. Haemonetics Corp., 51 F.3d 1087, 1092-94 (1st Cir. 1995);
Anderson v. Baxter Healthcare Corp., 13 F.3d 1120, 1124 (7th Cir.
1994) (plaintiff must "produce evidence from which a rational
factfinder could infer that the company lied").                           Here, Ryther's
weak   prima   facie    case    and       unconvincing       pretext       evidence   are
insufficient    for    any     reasonable        factfinder       to      conclude    that
Ryther's age was a determining factor in KARE 11's refusal to renew
his contract.


                            II. Instructional Error.


                                           A.


       Though jury instructions were not at issue in Hicks, the
decision provides guidance on a troublesome instruction issue.                         The
issue, broadly stated, is whether to involve the jury in the
McDonnell Douglas paradigm that dominates judges' review of the
evidence in employment discrimination cases.                  Hicks clearly signals
that the    answer     in    most    cases      is   no.     If     the    employer    has
articulated     a    legitimate          nondiscriminatory          reason     for    its
challenged adverse action:


       [t]he defendant's 'production' (whatever its persuasive
       effect) having been made, the trier of fact proceeds to
       decide the ultimate question: whether plaintiff has

                                          -39-
        proven 'that the defendant intentionally discriminated
        against [him]' because of his [age].
509 U.S. at 511 (quoting Burdine, 450 U.S. at 253).                                   In other
words, the jury need not make findings regarding the plaintiff's
prima        facie       case        or    whether      the    employer's     explanation     is
pretextual.          Though judges when deciding summary judgment and JAML
motions        must       filter          evidence      through    the    McDonnell    Douglas
paradigm,           the       jury    need       only    decide   the    ultimate     issue    of
intentional age discrimination.14


     Since Hicks, other circuits have held that instructions should
normally be limited to the ultimate discrimination issue.                                     See
Woodhouse v. Magnolia Hosp., 92 F.3d 248, 257 (5th Cir. 1996) ("it
is improper to instruct the jury on the elements of the prima facie
case"); Gehring v. Case Corp., 43 F.3d 340, 343 (7th Cir. 1994)
("the        only    question             the   jury    need   answer    --   is   whether    the
plaintiff           is    a    victim       of   intentional      discrimination"),      cert.
denied, 115 S. Ct. 2612 (1995).                          But in Kehoe v. Anheuser-Busch,
Inc., 96 F.3d 1095, 1105 (8th Cir. 1996), our panel concluded that
"the district courts in this circuit are constrained to instruct
juries on the elements of the prima facie case" because a strong
prima facie case plus evidence of pretext may be sufficient to
infer intentional discrimination.                        I disagree with that conclusion.
The instructions must tell the jury to resolve the ultimate issue
of intentional discrimination.                         Beyond that, although the district
court has broad discretion in formulating instructions, it is not




        14
      Conversely, in the rare case when the employer has not
articulated a legitimate nondiscriminatory reason, the jury must
decide any disputed elements of the prima facie case and is
instructed to render a verdict for plaintiff if those elements
are proved. 509 U.S. at 509-10 & n.3.

                                                   -40-
"constrained to" instruct how discrimination can be proved -- that
is the task of attorneys in closing argument.15


                                       B.


      Since Hicks, one frequently used instruction treatise has
proposed an instruction that is flatly contrary to Hicks.                      The
proposal in Devitt, Blackmar & Wolff, Federal Jury Practice &
Instructions § 106.04 (1996 supp.), first instructs the jury to
consider the elements of plaintiff's prima facie case and states
that, if plaintiff has proved a prima facie case, "you may, but you
need not, render a verdict" for plaintiff.                   Under Hicks, that
portion    of   the     instruction,   standing     alone,    is    clear   error.
Section 106.04 goes on to instruct that, if defendant has produced
evidence of a reason other than age, "you must find for the
defendant unless you find . . . that plaintiff has proved that the
reason given by the defendant was not the true reason for the
action."        That    instruction,   which      divorces   pretext    from   the
ultimate issue of intentional discrimination, is squarely contrary
to the holding in Hicks.          In my view, use of § 106.04 in future
cases will be reversible error.


      In this case, the district court based its Instruction 20 on
the   misguided        Devitt,   Blackmar     &   Wolff   format.      In   first
instructing the jury to find whether Ryther proved the elements of




      15
      We have previously observed that instructions incorporating
the McDonnell Douglas paradigm "add little to the juror's
understanding of the case and, even worse, may lead jurors to
abandon their own judgment and to seize upon poorly understood
legalisms to decide the ultimate question of discrimination."
Grebin v. Sioux Falls Indep. Sch. Dist. No. 49-5, 779 F.2d 18, 20
(8th Cir. 1985) (quotation omitted).

                                       -41-
a prima facie case, the court modified the comparable language in
§ 106.04, but if anything it magnified the clear error:




                              -42-
               In deciding whether plaintiff's age was a
       determining factor in defendants' decision, you should
       first consider whether plaintiff has established the
       following facts by a preponderance of the evidence:

               First: Plaintiff was within the protected age
       group, that is, he was 40 years of age or over;

               Second:         Plaintiff's       job   performance     was
       satisfactory;

               Third:   Plaintiff was terminated from his job
       when his contract was not renewed; and

               Fourth:     A   younger          person    with    similar
       credentials replaced plaintiff.

               If plaintiff has failed to prove one or more of
       these facts, you must find for the defendants.         If
       plaintiff has proven these facts, he has offered evidence
       from   which   you   could   conclude   that   defendants
       discriminated against him because of his age.


(Emphasis added.)       In other words, the court instructed that the
jury could find for Ryther if he proved the elements of a prima
facie case.    That is wrong under Hicks, and the error is clearly
prejudicial because "the burden of establishing a prima facie case
of disparate treatment is not onerous."           Burdine, 450 U.S. at 253.
KARE   11   preserved    the   issue   by     objecting   to   this   aspect   of
Instruction 20 and proposing alternative instructions.


                                       C.


       We review jury instructions to determine whether as a whole
they adequately and sufficiently state the applicable law.                In an
ADEA case, the main issue is whether, "[r]eading the instructions
as a whole, it is evident that the jury's consideration was
directed to whether age was the determining factor in [the




                                       -43-
employer's adverse action]."    Slathar v. Sather Trucking Corp., 78
F.3d 415, 418 (8th Cir.), cert. denied, 117 S. Ct. 179 (1996).


     Here, Instruction 20 contains a clear error of law in the
middle of a lengthy, complex instruction.      (The entire Instruction
20 is quoted at pages 32-33 of the court's opinion.)              No other
instruction dealt with this issue, so any "cure" must be found in
the remainder of Instruction 20.      Following the above-highlighted
error, the jury was told:


     If you find that plaintiff has proven these facts, you
     must consider whether defendants have produced evidence
     of a reason other than age for not renewing plaintiff's
     contract.

     Defendants   have  offered   evidence  of   legitimate,
     nondiscriminatory reasons for their actions, therefore,
     plaintiff must prove by a preponderance of the evidence
     that the reasons offered by defendants are merely a
     pretext or cover-up for intentional age discrimination.


Standing alone, this portion of the instruction was permissible
(though as I have explained, ill-advised).      The question is, did it
cure the prior error.       In Smalley v. Duluth, W. & Pac. Ry., 940
F.2d 296, 298 (8th Cir. 1991), cert. denied, 502 U.S. 1060 (1992),
we faced this exact issue and reversed, based upon "the general
proposition that if two or more conflicting statements of law are
suggested, it cannot be presumed that the jury followed the proper
rule."    In   my   view,   Smalley   was   correctly   decided    and   is
controlling here.


     The jury was erroneously instructed that it could find for
Ryther if he proved the elements of a prima facie case.             It was
later instructed that Ryther must prove pretext for intentional
discrimination.     The earlier error was not explicitly corrected,
and the relationship between the two conflicting instructions was

                                  -44-
not explained.   As the prima facie case is easy to prove, the first
instruction invited the jury to render a verdict for Ryther if it
concluded KARE 11 had treated him unfairly.   The second instruction
limited the jury to its proper role under ADEA.   Because the issue
is critical to the scope of the federal statute, because the
evidence of intentional age discrimination in this case was weak at
best, and because we cannot know which instruction the jury obeyed,
KARE 11 is entitled to a new trial.


     A true copy.


             Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -45-